

Exhibit 10(a)
Arrow Electronics, Inc.
Non-Qualified Stock Option Award Agreement
Grantee: ____________
Grant Date: ____________
Number of Shares Covered by this Option: ____________
Exercise Price Per Share: ____________
Expiration Date: ____________
THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) dated as of
____________ (the “Grant Date”) is between Arrow Electronics, Inc., a New York
corporation (the “Company” or “Arrow”), and ____________ (the “Grantee” or
“you”). In consideration of mutual promises and covenants made in this Agreement
and the mutual benefits to be derived from this Agreement, the Company and
Grantee agree as follows:
Subject to the provisions of this Agreement and the provisions of the Arrow
Electronics, Inc. 2004 Omnibus Incentive Plan (the “Plan”), the Company hereby
grants to the Grantee the number of non-qualified stock options shown above (the
“Options”) as of ____________ at the stated exercise price per share, which is
100% of the Fair Market Value of a Share on the Grant Date. Except as expressly
provided below, the term of this Option begins as of the Grant Date and
continues through the earlier of (a) 90 days following your termination of
employment for any reason other than Cause (as defined below) or (b) the
expiration date stated above (the “Expiration Date”). Capitalized terms used and
not defined in this Agreement have the meanings given to them in the Plan.
1.Vesting Generally. Subject to the provisions of Sections 2 through 6 of this
Agreement, twenty-five percent (25%) of the Options will vest and become
exercisable on each of the first four anniversaries of the Grant Date, but only
if Grantee remains employed by Arrow (or one of its Subsidiaries or Affiliates)
on the applicable anniversary. Upon your exercise, each vested Option shall be
settled by delivery of one Share. Any fractional Options shall be rounded to the
nearest whole number.


2.Vesting following Retirement. Upon your Retirement from Arrow, any unvested
portion of the Options will continue to vest under the same schedule as set
forth under Section 1 hereof, provided that you do not engage or become
interested in any Competing Business during such remaining vesting period
(whether as an owner, partner, director, employee, consultant or otherwise), in
which case any unvested portion of the Option will be forfeited. The vested
Options will remain exercisable until the earlier of (a) the seventh anniversary
of the date of your Retirement or (b) the Expiration Date.


3.Vesting following Certain Terminations. Upon your termination of employment
from Arrow under circumstances in which you are receiving severance payments
from Arrow in the form of salary continuation, any unvested portion of the
Options will continue to vest under the same schedule as set forth under Section
1 hereof, for the period you are receiving severance payments; provided that you
do not engage or become interested in any Competing Business during such
remaining vesting period (whether as an owner, partner, director, employee,
consultant or otherwise), in which case any unvested portion of the Option will
be forfeited and no payment or delivery of Shares will be made therefor.


4.Death or Disability. Upon your termination of employment from Arrow by reason
of death or Disability, any unvested part of the Options will vest immediately.
The entire Option will remain exercisable until the Expiration Date.


5.Termination of Employment following a Change of Control. Any unvested portion
of the Option will vest immediately upon the termination of your employment by
Arrow without Cause, or by you for Good Reason, in either such case occurring
within two (2) years after a Change of Control of Arrow. The entire Option will
remain exercisable until the Expiration Date.


6.Termination of Employment for Cause. Upon your termination of employment from
Arrow for Cause, the Options (including any vested portion thereof) shall
immediately terminate in their entirety and there will be no payment or delivery
of Shares to you related to such forfeited Options.


If your employment ends for any reason (other than as described in Sections 2
through 5 above and this Section 6) before your Options fully vest, the unvested
portion of the Options will be forfeited and there will be no payment or
delivery of Shares to you related to such forfeited Options. The vested Options
will remain exercisable until the earlier of (a) 90 days following your
termination of employment for any reason other than Cause or (b) the Expiration
Date.
The terms “Cause,” “Change of Control,” “Competing Business,” “Disability,”
“Good Reason,” and “Retirement,” as used in this Agreement are defined in
Section 14 below.
7.Exercise. You (or your representative, upon your death) may exercise any
vested portion of this Option at any time during its term by giving written
notice to Arrow’s stock administrator and making payment to Arrow in an amount
equal to the per Share exercise price times the number of Shares you wish to
exercise, plus applicable taxes.


8.Transferability. Except as otherwise determined by the Committee, Options
granted under this Agreement are not transferable by Grantee, whether
voluntarily or involuntarily, by operation of law or otherwise, during the Term,
except as provided in the Plan. Any assignment, pledge, transfer or other
disposition, voluntary or involuntary, of the Options made, or attachment,
execution, garnishment, or lien issued against or placed upon the Options, shall
be void.


9.Administration. This Agreement and the rights of the Grantee hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon Grantee. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan. You can only
accept and receive the Award by indicating your acceptance of the terms and
conditions set forth in this Agreement. By accepting this Agreement, you accept
and agree to all of its terms. If you do not accept this Agreement your Award
will be forfeited.


10.Arrow Electronics Anti-Hedging Policy. You are required to comply with the
Arrow Electronics Anti-Hedging Policy with respect to transactions in Shares
acquired under the Plan.





--------------------------------------------------------------------------------






11.Personal Data. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Option grant materials by and
among, as applicable, your employer (the “Employer”), the Company and its
Subsidiaries or Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any stock or directorships held in the Company, details of all
Options or any other entitlement to stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.
You understand that Data will be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than your country. You
understand that if you reside outside the United States, you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the Company,
its Subsidiaries and Affiliates, the Employer and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan including any requisite
transfer of such Data as may be required to a broker or other third party with
whom you may elect to deposit any Shares acquired upon exercise of the Options..
You understand that if you reside outside the United States, you may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consent herein, in any case without cost, by contacting in writing your local
human resources representative. Further, you understand that you are providing
the consent herein on a purely voluntary basis. If you do not consent, or if you
later seek to revoke your consent, your employment status or service with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant you
Options or other awards or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.
12.Nature of Grant. By participating in the Plan, you acknowledge, understand
and agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, to the extent permitted by the Plan; (b) the grant of
the Options is voluntary and occasional and does not create any contractual or
other right to receive future grants, or benefits in lieu of Options, even if
Options have been granted in the past; (c) all decisions with respect to future
grants of Options, if any, will be at the sole discretion of the Company; (d)
the Option grant and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Subsidiary or Affiliate and shall not interfere
with the ability of the Company, the Employer or any Subsidiary or Affiliate, as
applicable, to terminate your employment or service relationship (if any); (e)
you are voluntarily participating in the Plan; (f) the Options are not intended
to replace any pension rights or compensation; (g) the Options and any Shares
acquired under the Plan and the income and value of same are not part of normal
or expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; (h) the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty; (i) if the underlying
Shares do not increase in value, the Option will have no value; (j) if you
exercise the Option and acquire Shares, the value of such Shares may increase or
decrease in value, even below the exercise price; (k) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Options resulting
from the termination of your employment or other service relationship (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the Options
to which you are otherwise not entitled, you irrevocably agree never to
institute any such claim against the Company, any of its Subsidiaries or
Affiliates or the Employer, waive your ability, if any, to bring any such claim,
and release the Company, its Subsidiaries and Affiliates and the Employer from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claim; (l) unless otherwise agreed with the Company in writing, the
Options, the underlying Shares and the income and value of same are not granted
as consideration for, or in connection with, any service you may provide as a
director of a Subsidiary or Affiliate (m) for purposes of the Options, your
employment or other service relationship will be considered terminated as of the
date you are no longer actively providing services to the Company or one of its
Subsidiaries or Affiliates (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in Sections 2 through 6 of this
Agreement or determined by the Company: (i) your right to vest in the Options
under this Agreement, if any, will terminate as of such date and will not be
extended by any notice period (e.g., your period of service would not include
any contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); and (ii) the period (if any) during
which you may exercise the Option will commence as of such date and will not be
extended by any notice period mandated under employment laws in the jurisdiction
where you are employed or the terms of your employment agreement, if any; the
Committee shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of the Option grant (including
whether you may still be considered to be providing services while on an
approved leave of absence); and (n) the following provisions apply only if you
are providing services outside the United States: (A) the Options, the
underlying Shares, and the income and value of same are not part of normal or
expected compensation or salary for any purpose; and (B) neither the Company,
the Employer nor any Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the U.S. dollar that
may affect the value of the Options or of any amount due to you pursuant to the
exercise of the Options or the subsequent sale of any Shares acquired upon
exercise.


13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You should consult with your own personal tax, legal and financial advisors
regarding your participation in the Plan before taking any action related to the
Plan.


14.Definitions. For purposes of this Agreement, the following terms will have
the meanings set forth below:
“Cause” means that the Committee, in its sole discretion, determined that you:
(i) intentionally failed to perform your duties for Arrow and that failure
continues after you receive written warning concerning your failure to perform
(this does not mean a mere failure to attain financial goals); (ii) engaged in
illegal conduct or gross misconduct which is significantly and demonstrably
injurious to Arrow; or (iii) violated any provision of Arrow’s Worldwide Code of
Business Conduct and Ethics or of any other written agreement you may have with
Arrow.
“Competing Business” means any business, which, directly or indirectly, provides
the same or substantially similar products or services as those provided by the
organization, business units or groups for which you worked or had
responsibility during your tenure at Arrow or any of its Subsidiaries or
Affiliates.





--------------------------------------------------------------------------------




“Committee” means the Compensation Committee of Arrow’s Board of Directors or a
designated subcommittee thereof.
“Change of Control” means the occurrence of either of the following events: (a)
any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company, or (b) a majority of the members of the Company’s Board of Directors is
replaced during a 12-month period by directors whose appointment or election is
not endorsed by a majority of the members of the Company’s Board of Directors
before the date of the appointment or election.
“Disability” means due to illness, injury or a physical or medically recognized
mental condition, (i) you are unable to perform your duties and responsibilities
with reasonable accommodation for 120 consecutive calendar days, or 180 calendar
days during any twelve-month period, as determined by a physician agreed to by
the Company and you, or (ii) you are considered disabled for purposes of
receiving/qualifying for long-term disability benefits under any group long-term
disability insurance plan or policy offered by Company or one of its
Subsidiaries or Affiliates in which you participate.
“Good Reason” means the occurrence of any of the following changes to your
employment, provided that Arrow does not rescind such changes within thirty days
following your written request: (i) a material adverse diminution in your duties
and responsibilities; (ii) your base salary is materially reduced, other than in
connection with a region-wide or company-wide pay cut/furlough program; or (iii)
a material change in the geographic location of your principal place of business
of more than fifty (50) miles from your current location. For the avoidance of
doubt, a mere change in title and/or reporting relationship shall not be grounds
for a claim of “Good Reason.” You will have “Good Reason” to terminate your
employment only if such action is taken during the two year period following a
Change of Control.
“Retirement” means your retirement under a retirement plan of Arrow, or one of
its Subsidiaries or Affiliates, at or after your normal retirement age or, with
the written consent of the Committee, at an early retirement date.
15.Tax Withholding. You acknowledge that, regardless of any action taken by the
Company or, if different, the Employer, the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Options, including, but not limited to, the
grant, vesting or exercise of the Options, the subsequent sale of Shares
acquired pursuant to such exercise and the receipt of any dividends; and (b) do
not commit to and are under no obligation to structure the terms of the grant or
any aspect of the Options to reduce or eliminate your liability for Tax-Related
Items or achieve any particular tax result. Further, if you are subject to
Tax-Related Items in more than one jurisdiction, the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (a) withholding from your wages or other cash compensation paid to
you by the Company and/or the Employer; or (b) withholding from proceeds of the
sale of Shares acquired upon settlement of the Options either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization without further consent).
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates. If
the maximum rate is used, any over-withheld amount will be refunded to you in
cash by the Company or Employer (with no entitlement to the Share equivalent) or
if not refunded, you may seek a refund from the local tax authorities.
Finally, you agree to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.
16.Governing Law and Venue. The Option grant and the provisions of this
Agreement are governed by, and subject to, the laws of the State of New York,
without regard to the conflict of law provisions, as provided in the Plan.
For purposes of litigating any dispute that arises under this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York County, or the federal courts for the United
States for the Southern District of New York, where this grant is made and/or to
be performed.
17.Foreign Asset/Account, Exchange Control and Tax Reporting. You may be subject
to foreign asset/account, exchange control and/or tax reporting requirements as
a result of the acquisition, holding and/or transfer of Shares or cash
(including dividends and the proceeds arising from the sale of Shares) derived
from your participation in the Plan, to and/or from a brokerage/bank account or
legal entity located outside your country. The applicable laws of your country
may require that you report such accounts, assets, the balances therein, the
value thereof and/or the transactions related thereto to the applicable
authorities in such country. You acknowledge that you are responsible for
ensuring compliance with any applicable foreign asset/account, exchange control
and tax reporting requirements and should consult your personal legal advisor on
this matter.


18.Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to acquire or sell
Shares or rights to Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws in your country). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions, and you should speak
to your personal advisor on this matter.


19.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.







--------------------------------------------------------------------------------




20.Language. If you have received this Agreement or any other document related
to this Agreement translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


21.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


22.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.


23.Appendix. Notwithstanding any provisions in the Agreement, the Options shall
be subject to the additional terms and conditions set forth in any appendix to
this Agreement (the “Appendix”) for your country. Moreover, if you relocate to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to you, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of the Agreement.


24.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Options and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require you
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.


The parties have entered into this Agreement as of the date first written above
by signing where indicated below.
Arrow Electronics, Inc.


By:
Gregory Tarpinian
SVP and General Counsel
                    


____________________
PARTICIPANT NAME







